          Case 1:19-cv-03629-SAG Document 11 Filed 02/18/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                     Baltimore Division

E.N. Bisso & Son, Inc.,                               )
                                                      )   Civil Action No. SAG-19-3629
       Plaintiff,                                     )
                                                      )
v.                                                    )   IN ADMIRALTY
                                                      )
Bouchard Transportation Co., Inc., et al.,            )
                                                      )
       Defendant and Garnishees.                      )


                     NOTICE OF DISMISSAL – WITHOUT PREJUDICE

       Please take notice that plaintiff pursuant to Fed. R. Civ. P. 41 dismisses this case without

prejudice, each party to bear its respective costs and attorneys fees.

February 18, 2020.

                                                /s/ J. Stephen Simms
                                              J. Stephen Simms (#4269)
                                              Simms Showers LLP
                                              201 International Circle
                                              Baltimore, Maryland 21030
                                              Ph: 410-783-5795
                                              Fax: 410-5110-1789
                                              jssimms@simmsshowers.com

                                              Counsel for E.N. Bisso
